Opinion filed January 11,
2013
 
                                                                      In The
                                                                              
             Eleventh Court of Appeals
                     __________
 
                                    No. 11-12-00283-CR
                                                       __________
 
                                  JAMES
LYNDON DAVIS, Appellant
 
                                                               V.
 
                                         STATE
OF TEXAS, Appellee

 
                                      On
Appeal from the 29th District Court 
 
                                                         Palo
Pinto County, Texas
 
                                                      Trial
Court Cause No. 14540
 

 
M
E M O R A N D U M    O P I N I O N
The
jury convicted James Lyndon Davis of sexual assault of a child.  After
appellant pleaded “true” to a prior felony conviction alleged for enhancement
purposes, the trial court sentenced him to confinement in the Institutional
Division of the Texas Department of Criminal Justice for a term of fifteen
years.  We dismiss the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw in this appeal.  The
motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous.  Counsel has provided appellant with a
copy of the brief and advised appellant of his right to review the record and
file a response to counsel’s brief.  A response has not been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).  Following the procedures
outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeals are without merit and should be
dismissed.  Schulman, 252 S.W.3d at 409.  
We note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court.  Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to Tex.
R. App. P. 68.
The
motion to withdraw is granted, and the appeal is dismissed.  
 
 
                                                                                                PER
CURIAM
                                                                                                            
 
January 11, 2013
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




[1]By letter, this court granted appellant thirty days in
which to exercise his right to file a response to counsel’s brief.